Citation Nr: 0602009	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  00-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a herniated lumbar 
disk, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1968 to 
December 1970 and from May 1975 to March 1978.  He has 
unverified service from June 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
North Little Rock, Arkansas, that denied an increased 
evaluation for a herniated lumbar disk, then evaluated as 10 
percent disabling.  An October 2002 rating decision awarded 
the appellant an increased evaluation for his service-
connected herniated lumbar disk from 10 to 40 percent.  

The Board remanded this appeal to the RO for further 
development in September 2004.  After the RO attempted the 
requested development it denied an evaluation in excess of 40 
percent disabling for service-connected herniated lumbar 
disk.


REMAND

The Board recognizes that the veteran was afforded a VA Spine 
examination in November 2004, in compliance with the Board's 
September 2004 Remand.  The examiner did not determine the 
nature and extent of any neurologic disabilities associated 
with the veteran's service connected herniated lumbar disk.  
The examiner did, however, note that the veteran had 
stiffness and weakness in this back and lower extremities, 
that he had weakness and numbness down the right lower 
extremity, that he had slightly decreased sensation in the 
right foot, and that there was no clonus present.  The 
question arises as to whether the veteran has a neurologic 
disability associated with his herniated lumbar disk.  The 
nature and extent of any neurologic disabilities associated 
with the veteran's service-connected herniated lumbar disk 
must be determined so that consideration may be given to 
whether the veteran may be entitled to separate disability 
evaluations for the orthopedic and neurologic manifestations 
of his service connected disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2005).

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  See 38 
U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 Vet. App. 
121 (1991).  The RO should therefore schedule the veteran for 
orthopedic and neurologic examination to determine the nature 
and severity of his herniated lumbar disk and any related 
neurologic exacerbations.  The claims folder must be reviewed 
by the examiners.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for orthopedic examination to determine 
the current nature and severity of the 
chronic orthopedic manifestations of his 
lumbar spine disability.  The examiner 
should be requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report and the claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  

2.  The RO should also schedule the 
veteran for neurologic examination to 
determine the current nature and severity 
of the chronic neurologic manifestations 
of his lumbar spine disability, if any. 
Send the claims folder to the examiner 
for review, and request the examiner to 
acknowledge review of the claims folder 
in the examination report.  The examiner 
should be requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report. After physically evaluating the 
veteran, the medical examiner should 
describe in detail all chronic neurologic 
manifestations of the veteran's service 
connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with specific reference to the 
nerve(s) affected. 

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


